DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear how “the elastic band is configured to be held in a tensioned state at the handle on the one hand and at the other end of the spear rod on the other hand” (lines 10-11), since it is recited that “tensioning the elastic band along the spear rod” is done by “the hand (singular) of a user” (lines 6-7). For purposes of examination on the merits, it is being interpreted “the elastic band is attachable to the other end of the spear rod for tensioning the elastic band along the spear rod with the first hand of a user,” and “wherein the elastic band is configured to be held in a tensioned state at the handle with the first hand of a user and at the other end of the spear rod with the second hand of a user…” Claims 2-9 are rejected for being dependent on a rejected base claim. 
Claim 10 recites the limitation "the other end" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination on the merits, it is being interpreted that “the spear rod comprises a spear tip at a first end and the elastic band is attachable to a second end opposite the first end of the spear rod for tensioning the elastic band…” Claims 2-9 are rejected for being dependent on a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nicolai (US-20010032409-A1).
Regarding claim 10, Nicolai discloses a fish spear, comprising:
a handle (10);
a one-piece or multi-piece spear rod (11); and
an elastic band (12) as a tensioning element;
wherein the spear rod comprises a spear tip (13) at a first end and the elastic band is attachable to a second end opposite the first end of the spear rod for tensioning the elastic band along the spear rod with the first hand of a user (see figure 10);
wherein the handle is adapted to releasable secure the tensioned elastic band and comprises a trigger mechanism for manually releasing the elastic band from the handle with the user’s hand (pages 3-4, [0063]-[0065]);
wherein the elastic band is configured to be held in a tensioned state at the handle on the first hand of a user and at the second end of the spear rod with the second hand of the user (pages 3-4, [0064]); and
wherein triggering the trigger mechanism leads to a release of the elastic band from the handle (page 4, [0065]). 
Regarding claim 7, Nicolai discloses a fish spear wherein the handle has an elongated and/or cylindrical base body (20).
Regarding claim 8, Nicolai discloses a fish spear wherein the handle is detachably connected to the spear rod (page 2, [0041]).
Regarding claim 9, Nicolai discloses a fish spear wherein a safety element (31, 32) is associated with the trigger mechanism to block the manual release of the elastic band from the handle with the user’s hand as required (page 3, [0045]-[0048]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Nicolai (US-20010032409-A1) in view of Rogers (US-6550178-B1).
Regarding claim 2, Nicolai discloses a fish spear wherein the trigger mechanism comprises a trigger hook (10) for releasable hooking the elastic band to the handle. Nicolai does not disclose that the trigger mechanism comprises a trigger latch for moving the trigger hook to a release position, wherein movement of the trigger hook to the release position results in the elastic band being released from the trigger hook. Rogers teaches a fish spear wherein the trigger mechanism comprises a trigger hook (52) for releasably hooking the elastic band to the handle and a trigger latch (46) for moving the trigger hook to a release position, wherein movement of the trigger hook to the release position results in the elastic band being released from the trigger hook (column 5, lines 23-63). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Nicolai with the trigger latch as disclosed by Rogers for the benefit of allowing quick movement and repositioning of the elastic band (Rogers: column 5, lines 43-63).
Regarding claim 3, Nicolai as modified above in view of Rogers teaches a fish spear wherein the band tension of the elastic band can be transferred to the user’s hand when the elastic band is released from the trigger hook in order to hold the spear rod in a tensioned state of the elastic band by hand before the spear rod is fired (Nicolai: pages 3-4, [0063]-[0065]).
Regarding claim 4, Nicolai as modified above in view of Rogers teaches a fish spear wherein the trigger hook is formed in a holding position for holding the elastic band and wherein the transmission of a manual actuating force to the trigger latch results in the movement of the trigger hook from the holding position to the release position (Nicolai in view of Rogers, as outlined above).
Regarding claim 5, Nicolai as modified above in view of Rogers teaches a fish spear wherein the trigger hook is formed in a holding position for holding the elastic band and wherein the trigger hook is held in the holding position by transmitting a manual operating force to the trigger latch (Nicolai in view of Rogers, as outlined above). 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art all fails to show a fish spear wherein a trigger mechanism, comprising a trigger latch for moving the trigger hook into a release position, are arranged pivotably within a receiving space of a handle. 
Response to Arguments
Applicant’s arguments, see pages 4-6, filed April 19, 2022, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nicolai. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644